Etnas, J.
1. It is mow a settled rule that this court will not reverse judgments of lower courts on questions of fact, where there is any evidence to sustain the verdict or judgment complained of.
2. There was evidence to support the judgment rendered in the municipal court.
3. An exception based upon the admission of certain testimony too indefinite to have been harmful to the plaintiff is without merit, whether the testimony was admissible .or not.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Wade, 0. J., and Jenkins, J., concur.